DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, claims 1-6, 8-13, 17, 19-24 in the reply filed on 12/11/20 is acknowledged.

Claim Objections
Claims 4-6, 8, 9, 17 and 20 objected to because of the following informalities:  
Claims 4-6, 8, 9, and 20 use acronyms such as MBP, DBP, SBP and PPG. Examiner requests that acronyms be spelled out before being used. 
Claim 6 recites “blood-pressure-pulse related signal” (singular). Examiner assumes the limitation to be plural – “signals”. This would be consistent with what is recited in claims 1 and 3.  
Claim 17 recites “pressure-affected” and “pressure affected”. Examiner requests that a hyphen be added to “pressure-affected” for consistency with the rest of the claims.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure device”, “first measuring unit”, “second measuring unit”, and “control unit” in claim 1-6, 8-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner notes that claims 2, 5, 9 as well as figure 7 and page 39 of the Specification mention the corresponding structure. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13, 17, 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (2-6, 8-13 by dependency) recites “the pressure applied” in line 5. There is insufficient antecedent basis for this limitation. 
Claim 1, 3, 5, 6, 9, 10, 12 (2, 4, 8, 11 and 13 by dependency) recites “the pressure-affected body part”. There is insufficient antecedent basis for this limitation.
Claim 1-3, 6 (4-5, 8-13 by dependency) recites “the subject”. There is insufficient antecedent basis for this limitation. Examiner assumes the limitation to read “the examined subject” as previously recited in claim 1.
 Claim 1 (2-6, 8-13 by dependency) recites “the measurement data” in line 15-17. There is insufficient antecedent basis for this limitation. 
Claim 1 (2-6, 8-13 by dependency) recites “the average blood pressure parameter” in the second to last line. There is insufficient antecedent basis for this limitation.
Claim 3 recites “the reference measurement data”. There is insufficient antecedent basis for this limitation.
Claim 6 (and 8 by dependency) recites “the pressure conditions”. There is insufficient antecedent basis for this limitation. 
Claim 6 (and 8 by dependency) recites “the … arterial blood pressure measurement data”. There is insufficient antecedent basis for this limitation. 
Claim 8 recites “the air pressure data”. There is insufficient antecedent basis for this limitation. Further, Examiner notes that it is unclear if Applicant is referring to the “air pressure measurement data” recited in claim 5 to measure oscillatory air pressure changes (Examiner notes that an air pressure sensor is not required in claim 5, so it is also unclear how air pressure data is collected if the first measuring unit is a PPG, for example) or pressure measurement data coming from the pressure device recited in claim 1.
Claim 10 (11-13 by dependency) recites “the average value of a characteristic parameter”. There is insufficient antecedent basis for this limitation. 
Claim 10 (11-13 by dependency) recites “the value of the characteristic parameter”. There is insufficient antecedent basis for this limitation. It is also unclear if Applicant intends the limitation to read “the value” or “the average value” – previously recited in claim 10. 
Claim 10, 12-13 (11 by dependency) recites “the time segment”. There is insufficient antecedent basis for this limitation. 
Claim 10 (11-13 by dependency) recites “blood-pressure-pulse related signals” (plural), and then recites “blood-pressure-pulse related signal” (singular). It is unclear if Applicant intends for one limitation to be plural, and the other singular. Examiner further notes that Claims 11-13 refer to the singular “blood-pressure-pulse related signal”.
Claim 12 (13 by dependency) recites “the reference data”. There is insufficient antecedent basis for this limitation. 
Claim 12 (13 by dependency) recites “a blood-pressure-pulse related signal”. Examiner notes that previous claims 1 and 10 already recite and refer to blood-pressure-pulse related signals. Is Applicant referring to a different signal?
Claim 12 (13 by dependency) recites “a predetermined number of heart-induced pulse signals including said blood-pressure-pulse related signal”. It is unclear what this limitation means. 
 Claim 17, 21, 22 (19-20, 23-24 by dependency) recites “the subject”. There is insufficient antecedent basis for this limitation. Examiner assumes the limitation to read the “examined subject” as previously recited in claim 17.
Claim 17, 21 and 22 (19-20, 23-24 by dependency) recites “the pressure applied”. There is insufficient antecedent basis for this limitation. 
Claims 17, 19-23 (24 by dependency) recites “the pressure-affected body part”. There is insufficient antecedent basis for this limitation. 
Claim 17 (19-24 by dependency) recite “the average blood-pressure parameter”. There is insufficient antecedent basis for this limitation. 
Claim 23 recites “the ratio”. There is insufficient antecedent basis for this limitation. 
Claim 23 recites “the average value of a characteristic parameter”. There is insufficient antecedent basis for this limitation. 
Claim 23 recites “the time segment”. There is insufficient antecedent basis for this limitation. 
Claim 23 recites “the value of the characteristic parameter”. There is insufficient antecedent basis for this limitation. 
Claim 24 recites “a pressure-free body part”. Examiner notes that Claim 17 already mentions “a pressure-free body part”. Is Applicant referring to a different body part?
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-6, 8-13, 17, 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) ‘determine an initial blood pressure parameter’, ‘determine a correction factor’, and ‘determine the average blood pressure parameter’. The abstract idea is part of the Mathematical Concepts group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: a pressure device, a first measuring unit, a second measuring unit and a control unit. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at 
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by Applicant’s Background Art in the instant application and non-patent literature of record in the application.  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.

Allowable Subject Matter
Claim 1-6, 8-13, 17, 19-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts of Banet et al (US 20100160798 A1 – cited by Applicant), Nitzan et al. (US 20140142434 A1 - cited by Applicant) and Nitzan et al. (Automatic noninvasive measurement of systolic blood pressure using photoplethysmography - cited by Applicant), while teaching a blood pressure measuring device comprising two measuring units (PPG sensors - one a pressure-affected body part and one on a pressure free body part) fail to teach a correction factor as claimed, i.e. based on data from both measuring units. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JAY B SHAH/Examiner, Art Unit 3791